Citation Nr: 9924685	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for depression as 
secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the benefits sought on appeal.  

The hearing loss claim is addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The claim for service connection for depression as 
secondary to a low back disability is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for depression as 
secondary to a low back disability.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).  Moreover, the 
duty to assist is triggered only after the claimant has filed 
a well-grounded claim.  See Anderson v. Brown, 9 Vet. 
App. 542 (1996).  

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

With respect to the claim for service connection for low back 
disability, the veteran testified at both his RO hearing June 
1998 and at his hearing in May 1999 before the undersigned 
Member of the Board, that the day before he was scheduled to 
undergo his separation physical examination, he and some 
other men were unloading a gun rack, when it slipped off the 
truck, crushing him against a brick wall.  This had occurred 
the day before he was scheduled to have his separation 
examination.  He said that he had been told to have his 
physical examination first and then see a doctor for his back 
injury.  He maintained that his back had consistently given 
him trouble ever since the service injury and that, although 
he had been examined by VA in 1989, those records had been 
lost.  

Service medical records reveal that in February 1971, on the 
day of his separation examination, the veteran was seen with 
complaints of a sore back.  He was found to have acute back 
strain, with lumbar muscle spasm on the right.  Treatment was 
conservative, with rest, heat, Darvon, and Valium.  The 
veteran's separation examination, however, did not refer to 
any disability of his lower back, noting only that the 
veteran's sister had rheumatoid arthritis, but that no 
evidence of this disease had been found in the examinee.  
Physical examination of the spine was normal.  During the 
latter part of March 1971, the veteran signed a statement 
stating:  "I underwent a separation medical examination more 
than three working days prior to my departure from the place 
of separation.  To the best of my knowledge, since my last 
separation examination there has been no change in my medical 
condition."

Records do not show any further complaints or treatment for 
back pain for several years until August 1977, when the 
veteran was seen by a private physician, Dr. A. L. Thaggard 
and admitted to Dr. Thaggard's Hospital in Madden, 
Mississippi, for a period of nine days with a diagnosis of 
acute lumbosacral sprain.  Treatment appears to have been 
limited to medications, although the veteran and his wife 
claimed at his Board hearing that he had had surgery at that 
time.  This was stated to be a Workman's Compensation claim.  

A private treatment record in May 1990 noted that the veteran 
had severe pain in the lumbosacral spine area with marked 
tenderness in the left side of the lower back and with an 
area of spasm extending from the lower thoracic area to the 
sacrum.  The impression was severe lumbosacral sprain, rule 
out disc disorder.  Two private treatment records, dated in 
1991, indicate that the veteran had undergone back surgery in 
October 1990 and note that the veteran had been afforded 
Workman's Compensation.  

A radiology report from The University Medical Pavilion in 
December 1996 noted lateral fusion masses between L4-L5, as 
well as the apparent fusion between the L5 and S1 disc 
spaces.  The L4-5 disc space remained moderately narrowed, 
but unchanged since the prior study.  There was also mild 
anterior wedging of the L1 vertebral body, likely congenital, 
and unchanged since the previous study.  Again noted was the 
pair of stimulating electrodes, which extended within the 
vertebral canal from the T11-12 level superiorly.  On the day 
following this, the veteran underwent operative procedures 
for lateral recessed stenosis, L4, L5; disc herniation, L4, 
L5; and L5 radiculopathy.

In August 1997, the veteran was seen by his treating 
physician, Robert A. McGuire, Jr., M.D., following a two-week 
onset of pain into his right leg after a fall.  Radiographs 
of his back showed no significant abnormalities.  Because the 
veteran had fallen, there was a possibility that his 
stimulator was not working.  In February 1997, the veteran 
showed some improvement following lumbar decompression.  He 
was neurologically intact and was to be allowed to increase 
his activities with the use of a corset.  He had had positive 
Tinel's and Phalen's tests and was also having some right 
hand paresthesias, for which night splints were to be used.  

A letter from Dr. McGuire, dated in August 1997, stated that 
the veteran, by history, had sustained an injury in service 
to his lower spine.  Dr. McGuire opined that it is possible 
for twisting injuries to the lower back to precipitate disc 
herniation at some future time.  He added, however, that 
there was absolutely no way that he would be able to state 
with a reasonable degree of medical probability that this was 
the cause of the veteran's present condition, but conceded 
that it was certainly a possibility.  

In May 1998, the veteran underwent a myelogram which showed 
evidence of post-surgical changes at the L4-5 level, which 
were more consistent on the right.  Dr. McGuire stated that 
further surgery would not afford any significant improvement.  
He recommended follow up in the Pain Clinic.  

Lay evidence in June and July 1998 reported that the veteran 
had had back problems in service.  Cindy Tadlock and Robert 
J., the veteran's brother, recalled that upon his return home 
from Germany, he had had multiple problems with his back and 
a change in his disposition.  The veteran's sister and Jerry 
Wilson, a friend, both reported their belief that the 
veteran's back disability had begun while he was in the 
service.  

It is not disputed that the veteran currently has a lumbar 
spine disorder.  He thus meets the first prong of the 
criteria for a well-grounded claim.  There is no competent 
evidence, however, that his current disc disorder bears any 
relationship to the back strain he sustained in service.  It 
is noted, first, that the medical record shows that the in- 
service strain was characterized as "acute" rather than 
"chronic". Second, his separation examination was negative 
as to the presence of a chronic back disorder. Finally, the 
medical records contain no evidence of any back disability 
for several years until the intercurrent work- related 
accident involving the back in 1977.  The evidence tends to 
show, therefore, that the back strain in service was not 
chronic, but was acute and transitory, and had resolved 
without residual disability.  

As to the nexus criteria, the Board finds Dr. McGuire's 
August 1997 statement equivocal at best.  A mere 
"possibility," see Cacalda v. Brown, 9 Vet. App. 261 (1996), 
that the inservice injury may have caused the present 
disability may be sufficient to well-ground a claim.  In the 
instant case, however, the evidence shows intercurrent 
injury, of which Dr. McGuire makes no mention.  Further, Dr. 
McGuire did not find a reasonable "probability," Evans v. 
West 12 Vet. App. 22 (1998), nor even a "distinct 
possibility," Mattern v. West, 12 Vet. App. 222 (1999), of a 
nexus between the service injury and the current disability.  
Cognizant of the fact that "word parsing" by the United 
States Court of Appeals for Veterans Claims in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary in a 
medical opinion in order to establish a plausible medical 
nexus, Hicks v. West, 12 Vet. App. 86 (1998), the Board has 
most carefully weighed Dr. McGuire's opinion.  The Board 
finds that Dr. McGuire's statement is similar to the doctor's 
opinion reported in Black v. Brown, 5 Vet. App. 177, 180 
(1993), where the Court found the physician's opinions to be 
general conclusions based on a history furnished by the 
veteran which were unsupported by clinical evidence and which 
failed to account for the possible effects of post service 
injuries.  The Court has also pointed out that, where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence'".  Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  

As to the lay evidence submitted, these statements from 
friends and relatives recalling the veteran's back pain after 
service is not competent evidence relating current diagnosis 
of disc herniation to service.  A question centering upon the 
relationship of one condition to another is not a 
relationship susceptible to informal lay observation, and 
thus for there to be credible evidence of such relationship, 
medical evidence is required.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  

Accordingly, the Board finds that this claim is not well 
grounded.  

Considering next the claim for service connection for 
depression, the veteran's service medical records do not 
reveal a psychiatric disability.  The first evidence of a 
psychiatric disability is a hospitalization record dated in 
August 1995 noting admission to Charter Hospital of Jackson, 
under the care of Donald Guild, M.D.  Medical history noted 
that this was the third admission to that hospital.  It was 
stated that the veteran had had no psychiatric history until 
he had injured his back in an industrial accident.  As a 
result of this accident, he had an essentially failed back 
syndrome with severe pain and significant depression.  He had 
recently been in the hospital and given a series of 
electroconvulsive therapy (ECT), but had become despondent 
after discharge to his home.  On the instant occasion, he had 
apparently been drinking, had become despondent, and 
threatened to kill himself and his wife. Psychophysiological 
disturbances included sleeplessness, waking frequently, 
difficulty getting to sleep, early morning awakening, poor 
appetite, and occasional diarrhea.  The Axis I diagnosis was 
major depression, recurrent, secondary to chronic pain 
syndrome.  

In February 1998, the veteran was admitted to St. Dominic-
Jackson Memorial Hospital with a diagnosis of major 
depression, secondary to chronic pain syndrome.  He had had a 
long history of serious and significant depression and had 
been staying at home.  With increasing pain and disability, 
he had been becoming more and more depressed and more 
suicidal.  He had one episode where he reportedly heard 
voices at night talking to him.  Mental status examination 
found the veteran sad and forlorn looking.  The Axis I 
diagnosis was major depression, recurrent with psychotic 
features; the Axis III diagnosis, failed back syndrome; and 
the Axis IV diagnosis, severe chronic pain disability.  

A letter from Dr. Guild, dated in May 1998, noted that the 
veteran had been a patient since December 1993.  He had 
continued to suffer from serious and incapacitating 
depression due to back pain and a back injury.  It was Dr. 
Guild's professional opinion that the back injury had 
significantly caused problems with depression.  

In June 1998, the veteran's father attributed the veteran's 
depression to a back injury during service in Germany.  

During his hearing before the RO, the veteran stated that he 
was no longer able to work due to his back and psychiatric 
disabilities.  He had been receiving Social Security 
Disability benefits since 1990.  His wife stated that he had 
been seeing a psychiatrist every month and that ever since 
1990 he had been in and out of hospitals.  During his hearing 
before the Board, testimony revealed that the veteran had, at 
one time, been suicidal and had threatened his family.  His 
medications had been reviewed and increased.  He no longer 
was in a counseling group, but was being treated by a Dr. 
Gill, a private physician, and had been so treated for the 
past four or five years.  He had also been treated by an 
anesthesiologist for pain management.  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1997).  
Additional disability resulting from the aggravation of a 
non-service connected condition by a service-connected 
condition is also compensable.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  As is true for all claims, a 
secondary service connection claim must be supported by 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  

To establish that a claim for secondary service connection is 
well grounded, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory, evidence 
that his service-connected disorder caused his current 
disability.  Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

From a review of the service medical records, it is apparent 
that the veteran did not have a psychiatric disability in 
service.  It is also apparent that his current depression is 
not secondarily related to a service-connected disability.  
Not only has the Board independently found that a grant of 
service connection for the back disability is not warranted, 
but the August 1995 psychiatric examination attributes the 
depression to pain resulting from an industrial accident.  
Although the veteran's father believed that the injury in 
service had caused the veteran's depression, he, as a lay 
person, is not qualified to testify as to causation of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Moreover, no physician has related the veteran's 
current psychiatric disability to the accident in service.  
In the absence of competent evidence in support of the 
veteran's contention as to an alleged relationship between a 
service-connected disability and his psychiatric condition, 
the claim is not plausible and must be denied.  


ORDER

Service connection for a low back disability is denied.

Service connection for depression as secondary to a low back 
disability is denied.  


REMAND

In his testimony before the undersigned, the veteran stated 
that he had fired machine guns, grenade launchers, and other 
types of armament during military service.  He also stated 
that he had been seeing a Dr. Jay George Smith of Jackson, 
Mississippi, who had told him that his current hearing 
disability had been caused by "gunfire" during service.  
Pursuant to 38 U.S.C.A. § 5103(a), the Board is of the 
opinion that this evidence should be obtained before this 
case is decided.  The veteran's service personnel records 
should also be obtained.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel records.

2.  The RO should take the necessary 
steps to obtain records of the veteran's 
treatment by Dr. Smith and the opinion by 
Dr. Smith as to the etiology of his 
hearing loss that the veteran referenced 
in his testimony.

3.  When this development is completed, 
the RO should readjudicate the claim, to 
include a determination as to whether the 
claim is well grounded.  If is determined 
that it is well grounded, the appropriate 
development should be undertaken.  The 
case should then be returned to the 
Board, if in order, after completion of 
the usual adjudication procedures.

4. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)







		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

